Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Nov. 3, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1, 3, 4, 6, 13, 28, 29 and 31-33 are currently pending.
Claims 1 and 31 are amended.
	Claims 2, 5, 7-12, 14-27, 29 and 30 are cancelled.
Claims 32 and 33 are new.
	Claims 1, 3, 4, 6, 13, 28, 29 and 31-33 have been considered on the merits. 


Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  New claim rejections under 35 USC § 102 have been added to address the claim amendments.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 13, 28, 29 and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Von Maltzahn et al. (US 2016/0158294 A1, effective filing date Feb. 4, 2014) as evidenced by Clarke et al. (Molecular Endocrinology, Jun. 3, 2014).
claims 1, 3, 4, 28, 32 and 33, Von Maltzahn teaches a method of treating a dysbiosis in a subject by administering a composition comprising a purified population of spore-forming bacteria in an amount effective to engraft and/or augment in the gastrointestinal tract in order to treat or prevent a dysbiosis in a subject (abstract and 0008-0011).  With respect to claims 1, 3, 4, 32 and 33, Von Maltzahn teaches dysbiosis diseases treated include irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety (Table 3).  With respect to claims 1, 32 and 33, Von Maltzahn teaches the bacterial species in the composition includes species from Acinetobacter, Acetivibrio, Butyricicoccus, Comamonas, Enterobacter, Eubacterium, Lactococcus, Leuconostoc, Oscillospira, Peptostreptococcaceae, Ruminococcus, Turicibacter, and Weissella (0098, 0129, 0130, Table 1).  In addition with respect to claims 1, 32 and 33, Von Maltzahn teaches the bacterial species of the composition can be Clostridium hiranon, Clostridium hylemonae, Clostridium scindens, Clostridium saccharolyticum, Clostridium asparagiforme, Clostridium hathewayi, Clostridium orbiscindens, Clostridium sp. M62/1, and Eubacterium xylanophilum (Table 1, 0089).  
It is noted that Von Maltzahn does not teach that their method can be used in the manner instantly claimed for the increasing the level of serotonin in a subject as recited in claims 1 and 6.  However, the teachings of Von Maltzahn teaches the claimed method of administering a composition comprising of one or bacterial species where at least one of the one or more bacterial species are human gut-derived chloroform-tolerant (Clostridium hiranon, Clostridium hylemonae, Clostridium scindens, Clostridium saccharolyticum, Clostridium asparagiforme, Clostridium hathewayi, Clostridium orbiscindens, Clostridium sp. M62/1, and Eubacterium xylanophilum) and are selected from Acinetobacter, Acetivibrio, Butyricicoccus, Comamonas, Enterobacter, Eubacterium, Lactococcus, Leuconostoc, Oscillospira, Peptostreptococcaceae, Ruminococcus, Turicibacter, and Weissella species.  Additionally, Von Maltzahn teaches the method treats irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety in the subject by administering an effective amount of the microflora (abstract, 0008-0011, and Table 3).  In addition, species of Clostridium are known to produce short-chain fatty acids as reported by Clarke (pg. 1227 para. 1-4).  Clarke further teaches the main short-chain fatty acids produced are butyrate, propionate and acetate (pg. 1227 para. 3).  Therefore, it would be understood that the Clostridium is capable of increasing serotonin by producing at least one serotonin-related metabolite (acetate, butyrate, and propionate).  Once administered to the subject the bacteria would increase the serotonin levels.  Thus, the claimed result of increasing the serotonin levels must be inherent to the method as taught by Von Maltzahn and a necessary effect of practicing the method.  
With respect to claim 13, Von Maltzahn teaches the method where the composition administered is a pharmaceutical composition (abstract, 0013 and 0228-0230).  
Therefore, the reference anticipates the claimed subject matter.   
Claim Rejections - 35 USC § 103
New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 4, 6, 13, 28, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al. (US 2016/0158294 A1, PCT filed Feb. 4, 2014) as evidenced by Clarke et al. (Molecular Endocrinology, Jun. 3, 2014).
With respect to claims 1, 3, 4, 28, and 31-33, Von Maltzahn teaches a method of treating a dysbiosis in a subject by administering a composition comprising a purified population of spore-forming bacteria in an amount effective to engraft and/or augment in the gastrointestinal tract in order to treat or prevent a dysbiosis in a subject (abstract and 0008-0011).  With respect to claims 1, 3, 4, and 31-33, Von Maltzahn teaches dysbiosis diseases treated include irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety (Table 3).  With respect to claims 1 and 31-33, Von Maltzahn teaches the bacterial species in the composition includes species from Acinetobacter, Acetivibrio, Butyricicoccus, Comamonas, Enterobacter, Eubacterium, Lactococcus, Leuconostoc, Oscillospira, Peptostreptococcaceae, Ruminococcus, Turicibacter, and Weissella (0098, 0129, 0130, Table 1).  In addition with respect to claims 1 and 31-33, Von Maltzahn teaches the bacterial species of the composition can be Clostridium hiranon, Clostridium hylemonae, Clostridium scindens, Clostridium saccharolyticum, Clostridium asparagiforme, Clostridium hathewayi, Clostridium orbiscindens, Clostridium sp. M62/1, and Eubacterium xylanophilum (Table 1, 0089).  
claims 1 and 6.  However, the teachings of Von Maltzahn teaches the claimed method of administering a composition comprising of one or bacterial species where at least one of the one or more bacterial species are human gut-derived chloroform-tolerant (Clostridium hiranon, Clostridium hylemonae, Clostridium scindens, Clostridium saccharolyticum, Clostridium asparagiforme, Clostridium hathewayi, Clostridium orbiscindens, Clostridium sp. M62/1, and Eubacterium xylanophilum) and are selected from Acinetobacter, Acetivibrio, Butyricicoccus, Comamonas, Enterobacter, Eubacterium, Lactococcus, Leuconostoc, Oscillospira, Peptostreptococcaceae, Ruminococcus, Turicibacter, and Weissella species.  Additionally, Von Maltzahn teaches the method treats irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety in the subject by administering an effective amount of the microflora (abstract, 0008-0011, and Table 3).  In addition, species of Clostridium are known to produce short-chain fatty acids as reported by Clarke (pg. 1227 para. 1-4).  Clarke further teaches the main short-chain fatty acids produced are butyrate, propionate and acetate (pg. 1227 para. 3).  Therefore, it would be understood that the Clostridium is capable of increasing serotonin by producing at least one serotonin-related metabolite (acetate, butyrate, and propionate).  Once administered to the subject the bacteria would increase the serotonin levels.  Thus, the claimed result of increasing the serotonin levels must be inherent to the method as taught by Von Maltzahn and a necessary effect of practicing the method.  
claim 31.  However, Von Maltzahn teaches the method treats irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety in the subject by administering an effective amount of the microflora (abstract, 0008-0011, and Table 3).  The subject would have to have been determined to have these diseases and disorders.  Additionally, these diseases and disorders are serotonin-related diseases in need of increased serotonin levels as defined by claims 1 and 4.  Accordingly, patients determined to have these diseases and disorders would be in need of increased serotonin.   
With respect to claim 13, Von Maltzahn teaches the method where the composition administered is a pharmaceutical composition (abstract, 0013 and 0228-0230).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Nov. 3, 2021 have been fully considered but they are not persuasive.
Applicant argues that neither Borody nor Clarke teach or disclose and of the specific genera or species listed in instant claim 1 (Remarks pg. 6 para. 2).  The Clostridium taught by Borody inherently produce short-chain fatty acids including butyrate, propionate and acetate because Clarke reports species of Clostridium produce these serotonin metabolites.  Clarke is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation.
Applicant argues that none of the art of record teach in regard to the indication recited in claim 32 or teach determining that a subject is in need of increased serotonin as recited in claim 33 (Remarks pg. 6 para. 3).  The argument that none of the art of record teach in regard to the indication recited claim 32 is being interpreted to mean that none of the art teaches the new limitations of claim 32.  The Applicant’s amendments introducing new claims 32 and 33 necessitated new rejections to address the new claims.  Applicant’s arguments are drawn to Borody failing to teach this new limitation.  However, the new claims are addressed in the new rejection.


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632